Citation Nr: 1546982	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  04-09 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for aspermia, to include as due to ionizing radiation.

(The issues of entitlement to an earlier effective date for service connection for vitiligo and entitlement to an increased rating for vitiligo are addressed in a separate decision issued simultaneously with this decision under a separate docket number).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1945 to December 1946.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims in a January 2014 memorandum decision, which vacated a June 2013 Board decision and remanded the issue on appeal for additional development.  The Court vacated previous Board decisions as to this matter in February 2009 and March 2012.  The issue initially arose from an October 2002 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case for additional development in September 2014.

In June 2005, the Veteran testified at a personal hearing before a Veterans Law Judge who is unavailable to participate in a final decision in this case.  A copy of the transcript of that hearing is of record.  The Veteran, in essence, waived his right to additional hearing in March 2009.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Upon review of the evidence of record the Board finds that additional development is required.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the September 2014 remand, the Board noted that the Court's January 2014 Memorandum Decision had found that a January 2013 opinion from a VA radiation safety officer did not address the Veteran's treating physician's specific theory that aspermia could have been caused by a lower than usual dose of radiation or that hypothyroidism made him susceptible to aspermia at a lower dose of radiation than the average person.  The Court also found that the January 2013 opinion did not contain enough detail or reasoned explanation regarding the interplay between hypothyroidism, aspermia, and radiation.  

The remand instructions included that the Veteran be scheduled for a VA examination by a medical doctor with the appropriate expertise to determine the etiology and address the interplay between hypothyroidism, aspermia, and radiation.  It was also noted that it was critical that the physician discuss the prior opinions of record, including Air Force Institute of Pathology (AFIP) opinions dated in April 1958, VA Compensation and Pension Service opinions dated in October and November 2006, a December 2010 private medical opinion, and a January 2013 VA radiation safety officer's opinion.  A focused discussion of the December 2010 private medical opinion suggesting that there was an interplay between hypothyroidism, aspermia, and radiation was requested.  It is also significant to note that service connection was established for vitiligo based upon the December 2010 opinion of A.K.S., M.D., and that the medical literature provided in support at that time suggested an association between vitiligo and hypothyroidism.  Although records show the Veteran underwent a VA examination in February 2015, the examiner provided no information as to acquired expertise regarding this matter and did not discuss the December 2010 private medical opinions or the April 1958 AFIP opinions.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain all pertinent VA medical records not yet associated with the record.  

2.  Obtain a clarifying medical opinion from the February 2015 VA examiner identifying acquired expertise regarding this matter and specifically discussing the December 2010 private medical opinions and the April 1958 AFIP opinions.  The examiner must address the December 2010 private medical opinions suggesting that there is an interplay between hypothyroidism, aspermia, and radiation, and the medical literature provided in support of those opinions.  A complete rationale for the opinion must be provided.  If the February 2015 examiner is unavailable action must be taken to obtain the requested opinions from another appropriate medical specialist.  

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



